Exhibit 10.15

SECOND AMENDMENT TO
AMENDED AND RESTATED EMPLOYMENT AGREEMENT

THIS SECOND AMENDMENT, dated this _____ day of April 2014, is made by and
between The Connecticut Water Company, a Connecticut corporation having its
principal place of business in Clinton, Connecticut (“Company”), Connecticut
Water Service, Inc., a Connecticut corporation and holder of all of the
outstanding capital stock of Company (“Parent”), and ____________, a resident of
________, Connecticut (“Employee”),


W I T N E S S E T H:


WHEREAS, the Employee, Company and Parent entered into an amended and restated
Employment Agreement in December 2008; and


WHEREAS, the Employee, Company and Parent, entered into a First Amendment to the
Employment Agreement on January 23, 2013; and


WHEREAS, the parties wish to further amend the Agreement in the particulars set
forth below;


NOW, THEREFORE, Company, Parent and Employee agree as follows:


1.Subparagraph (g) of Paragraph 5 of the Agreement entitled “Stay-on Bonus” is
hereby deleted in its entirety.


2.    Except as hereinabove modified and amended, the Agreement shall remain in
full force and effect.


IN WITNESS WHEREOF, Company and Parent have caused this Agreement to be executed
by an authorized officer, and Employee has hereunto set Employee’s hand.


THE CONNECTICUT WATER COMPANY

                        By                             
Date
                        CONNECTICUT WATER SERVICE, INC.

                        By                             
Date





--------------------------------------------------------------------------------







Date                        Executive

